 

CAL. ALO! 11S -CKR-0O £04

HWDOWN @. LEE

 

 

Ty Jcitbing Ths CHLLT Of) ptf
RiHAlk Wer zZ win A CwkT Appar TéD
LAvLYER A FERAL DEFEIVER TZ. Tint Liping

Te Fle Al LACT Gp Of / Cia a8 pbTé Liti4se

AN) i AVE ho. fle y Fol CegAl Fees

So Ze Asking fou judge Lee Te To Appar
A (ALY) fe To ae CV way Behalf akc
Sé could THC Courts CTA ME AUD
DRT. Ate (Kit). DD n~feoe Ap ays. Al__ CGT
ATThabliy th ~év¢¢AL ethadec ~jhak ye,

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

DawAL (dillia4 S
67 67H

FEDERAL DETENTION CENTER
P.O. BOX 1000
MILAN, MICHIGAN 48160

LT
10/15/2020-16

 

METROPLEX MI 480 Fh, 2D FE ae
29 SEP 2020 oY L _# <

NB Lee
rt “ cane 744 Dis7 KY + Cuuthaus
Un |

pigrhi? © coue? ium ait TF gor 7
a Saat ‘gobo

 

om CODS yadnagdEfeyfePetosbapaaJEobifed jf]pogifd poled pag flip ily

an
if
i}

Seber 4
tee Eb
